DETAILED ACTION

Application Status
	Claims 1-18 are pending and have been examined in this application.
		
Information Disclosure Statement
The information disclosure statements (IDS’s) filed on 04 January 2021 and 15 April 2021 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Barth (US 20060273539 A1).
With respect to claim 1, Barth discloses: An anti-roll bar for a vehicle (2, Fig. 1), the anti-roll bar comprising a first bar portion (6) for connection to a left-side wheel suspension of the vehicle and a second bar portion (7) for connection to a right-side wheel suspension of the vehicle, and an actuator unit (5) connecting the first bar portion and the second bar portion to each other for transferring torque 
With respect to claim 12, Barth discloses: the actuator unit (5, Fig. 1) is controllable by a control unit (not illustrated, see paragraph [0030]) of the vehicle for activating the first selectable mode (see Fig. 5) and the second selectable mode (see Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20060273539 A1) in view of Barth2 (EP 1759895 A1).
With respect to claim 13, Barth discloses the use of a clutch for decoupling the motor (35, Fig. 3) from the rods (34/34). When the clutch is disengaged, the rods naturally take the configuration illustrated in Fig. 5 and flexion stiffness becomes minimal (see paragraph [0075]). Accordingly, Barth is 
Barth2 discloses a similar anti-roll bar (2, Fig. 2) having a first bar portion (3), a second bar portion (4), and an actuator unit (5) connecting the first bar portion and second bar portion, wherein the actuator unit has a selectable mode where the first bar portion and the second bar portion are disconnected from each other for preventing any torque to be transferred between the first bar portion and the second bar portion (see paragraph [0080]). Barth further discloses that the option of decoupling left and right bar portions of an anti-roll bar is advantageous for improving occupant comfort when high anti-roll bar stiffness is not required (see paragraph [0011]).
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Barth in view of Barth2 to include an additional clutch for providing a further selectable mode where the first bar portion and the second bar portion are disconnected from each other for preventing any torque to be transferred between the first bar potion and the second bar portion to improve rider comfort in situations where transfer of torque between the first and second bar portions is not required. 
Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barth (US 20060273539 A1) in view of Buma (WO 2007091667 A1).
With respect to claim 14, Barth discloses: A control unit (not illustrated, see paragraph [0030]) for controlling an anti-roll bar (2, Fig. 1) of a vehicle, the anti-roll bar comprising a first bar portion (6) for connection to a left-side wheel suspension of the vehicle and a second bar portion (7) for connection to a right-side wheel suspension of the vehicle, and an actuator unit (5) connecting the first bar portion and the second bar portion to each other for transferring torque between the first bar portion and the second bar portion, wherein the actuator unit has a first selectable mode (see Fig. 5) providing a first predetermined torque ratio between the first bar portion and the second bar portion, and a second selectable mode (see Fig. 6) providing a second predetermined torque ratio between the first bar 
Barth does not disclose that the control unit receives input signals representing information about an occupant. 
Buma discloses a similar anti-roll bar (20, Fig. 4) having an actuator (40) and a control unit (150, Fig. 1) for controlling the antiroll bar, the control unit being configured to receive input signals representing information about the vehicle and occupant of the vehicle (see paragraph [0050]). Specifically, the controller disclosed by Buma receives information related to the weight of the occupant acting on the vehicle body.  
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify Barth in view of Buma to include a controller configured to receive input signals representing information about an occupant of a vehicle to arrive at the claimed invention and in order to provide an anti-roll bar that is more responsive to the vehicle’s state and thus more effective in reducing roll. 
With respect to claim 15, Barth discloses: the control unit is configured to receive the input signals representing information about the position and dynamic data of the vehicle (see paragraph [0073]).
With respect to claim 17, Barth in view of Buma as modified above discloses: the control unit is configured to receive the input signals representing information about the speed (Barth; see paragraph [0073]), driving direction, steering angle (Barth; paragraph [0073]) and/or weight of the vehicle (Buma; paragraph [0056]). Note, information about a steering angle is also information about the driving direction and accordingly, the control unit disclosed by Barth is considered to receive input signals . 
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barth in view of Buma as applied to claim 14 above, and further in view of Faye (DE 10164481 A1).
With respect to claims 16 and 18, Barth in view of Buma discloses all of the features as set forth above but is silent in teaching: the control unit is configured to receive input signals from a GPS and/or electronic map and the control unit is configured to receive the input signals representing information about an upcoming turning or cornering maneuver of the vehicle and in advance of the current manoeuvre select the first selectable mode or the second selectable mode. 
 Faye discloses a similar anti-roll bar (13a/13b, Fig. 1) having a controller configured to receive input signals from a GPS/electronic map (see paragraph [0011])  and input signals representing information about an upcoming turning or cornering manoeuvre (“the course of the road ahead”, paragraph [0008]) and in advance of the current manoeuvre select a first selectable mode (“the clutch is opened” paragraph [0015]) or a second selectable mode (“the clutch is closed” see paragraph [0015]). 
It would have been obvious to a person having ordinary skill in the art before the time of filing to further modify Barth in view of Buma, in view of Faye to include a controller configured to receive signals from a GPS and/or electronic map and signals representing information about an upcoming turning or cornering manoeuvre to arrive at the claimed invention and in order to provide an active anti-roll bar that is responsive to the course of a road. Such a modification would improve the active capabilities of the anti-roll bar by allowing the anti-roll bar to be adjusted not only in response to an event or situation but also in response to the prediction of an event or situation.
Allowable Subject Matter
Claims 2-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 is indicated as containing allowable subject matter for reciting, “the actuator unit provides a first lever arm for the first bar portion and a second lever arm for the second bar portion”. These limitations in combination with other features and limitation recited in the claim were not reasonably found in the prior art. 
Claim 7 is indicated as containing allowable subject matter for reciting, “the gear ration between the first shaft and the second shaft being changeable for achieving the first selectable mode and the second selectable mode”. These limitations in combination with other features and limitation recited in the claim were not reasonably found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses anti-roll bars having variable stiffness in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616